Exhibit 10.2

5.10.12

WARNER/CHAPPELL MUSIC, INC.

10585 Santa Monica Boulevard

Los Angeles, CA 90025

 

      May 10, 2012       Effective January 1, 2012

Cameron Strang

Dear Cameron:

Please refer to the employment agreement between Warner/Chappell Music, Inc.
(“Company”) and you dated December 29, 2010 (the “Agreement”).

This letter, when countersigned, shall constitute our agreement to amend the
Agreement as set forth herein. Unless otherwise indicated, capitalized terms
shall have the meanings set forth in the Agreement.

1. Paragraph 2 of the Agreement is hereby amended to extend the Term through
December 31, 2015.

2. Paragraph 3(a) of the Agreement is hereby amended to provide that effective
January 1, 2012 and throughout the remainder of the Term your salary shall be
$1,750,000 per annum; provided that Company shall review your salary and
consider in good faith increasing your salary effective January 1, 2015;
provided further that whether Company increases your salary on such date shall
remain in the sole discretion of Company.

3. Paragraph 3(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“Annual Discretionary Bonus: With respect to each fiscal year of the Term
commencing with the fiscal year that begins October 1, 2011 and ends
September 30, 2012 (i.e., the 2012 fiscal year), Company shall consider granting
to you an annual bonus (or a pro rata portion of such annual bonus for a portion
of such year) (the “Annual Bonus”). The amount of any Annual Bonus awarded to
you shall be determined by Company in its sole discretion based on factors
including the strength of your performance and the performance of Company and of
Warner Music Group (“WMG”). You shall have the opportunity at the start of each
fiscal year to provide meaningful input to Company with respect to the
formulation of pre-established performance goals for such annual bonus; provided
that the final determination of such performance goals shall remain in the sole
discretion of Company. Such annual bonus shall be paid to you no later than such
time when bonuses are paid generally to U.S. senior executives of

 

ADC 31713-4



--------------------------------------------------------------------------------

WMG with respect to such fiscal year. If during any fiscal year of the Term
Steve Cooper ceases to serve as an officer or director of WMG, the Chairman of
the Compensation Committee of the WMG Board of Directors shall, after
discussions with you, and considering in good faith your recommendation
regarding an appropriate bonus target, determine your target bonus for such
fiscal and subsequent fiscal years.”

4. Paragraph 5 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“Reporting and Duties: You shall at all times work under the direct supervision
and direction of the Chief Executive Officer of Warner Music Group Corp.
(currently, Steve Cooper) or, in the absence of an officer of Warner Music Group
Corp. having such title, to the senior-most executive officer of Warner Music
Group Corp. In the event of an assignment of the Agreement in accordance with
Paragraph 17(e), you shall report directly to the senior-most executive of
Warner Music Group Corp.’s successor-in-interest. You shall be the most senior
executive of Company. All other employees of Company (including employees in
Company’s foreign countries) shall report exclusively, either directly to you,
or in an ascending chain of authority ending with you; provided, that, employees
of Company may have reporting lines on a “dotted-line” basis to senior
executives of Warner Music Group Corp. You shall have authority over the hiring
and dismissal of all of Company’s employees, subject to the authority of the
officer to whom you report and the legal and human resources policies of
Company. Your duties, authorities and responsibilities shall include (a) the
overall management and operation of Company’s worldwide business, including,
without limitation, authority over the general business affairs of the Company,
A&R decisions, entering into or terminating material agreements (including, but
not limited to, artist contracts and acquisitions or dispositions of music
catalogues) and (b) such other duties, authorities and responsibilities relating
to any aspect of Warner Music Group’s business as may be designated by the
officer to whom you report from time to time without modification of your
compensation; provided that any such duties, authorities and responsibilities
shall be appropriate in light of your level and stature. Your authority with
respect to the areas set forth in clauses (a) and (b) above shall be subject
only to the authority of the officer to whom you report and the policies of
Company that are applicable to employees generally.”

5. Paragraph 8 of the Agreement is hereby amended to add the following sentence
at the end thereof:

“In addition and without limiting the foregoing, you will be eligible to
participate in any long term incentive plan or arrangement made available to any
members of senior management of the Company or Warner Music Group Corp., at a
level commensurate with your position with the Company as determined by Company
in good faith.”

6. The first sentence of Paragraph 11(e) of the Agreement amended and restated
in its entirety to read as follows:

“(e) Special Termination Payments” shall mean (i) the Basic Termination
Payments; plus (ii) the greater of (A) the “Severance Amount” (as defined below)
and (B) the sum of $1,312,500. In addition, Company shall pay to you any awarded
but unpaid bonus earned with respect to any fiscal year ending on or preceding
the Termination Date.”

 

ADC 31713-4



--------------------------------------------------------------------------------

Except as expressly amended herein, the terms and provisions of the Agreement
shall remain in full force and effect.

If the foregoing correctly sets forth our understanding, please sign below and
return this agreement to Company.

 

  WARNER/CHAPPELL MUSIC, INC. By:  

/s/ Mark Ansorge

 

Accepted and Agreed:

/s/ Cameron Strang

Cameron Strang

 

ADC 31713-4